Title: Thomas Jefferson: Indenture to Abraham Holly Hawley, 28 Feb. 1821, 28 February 1821
From: Jefferson, Thomas
To: 


            
            
              
              
          This Indenture made on the 28th day of February in the year one thousand eight hundred and twenty one between Thomas Jefferson of Monticello in Albemarle on the one part and Abraham Holly on the other part witnesseth that the said Thomas in consideration of one hundred dollars to him in hand paid and of the further sum of three hundred dollars secured to be paid hath given granted bargained and sold to the said Abraham—and his heirs a certain parcel of land lying on the road called the three notched road and on that part of it which is crossed by plumbtree branch otherwise called Scales Creek in the said County of Albemarle which parcel of land was conveyed to the sd Thomas in fee simple by Robert Sharp by deed bearing date the 5th of October 1773 under the following description, to wit, Beginning where the southern edge of sd road crosses the northern edge of the said watercourse and running down the said edge of the road to a white oak saplin marked on three sides thence to a red oak corner to Huckstep thence to a maple a little above a spring thence across the water course before mentioned where it runs nearest to the sd to the northern edge thereof thence down the sd edge of the sd water course to the begining including the spring before mentioned and also a considerable quantity of limestone and being all the lands at that date held by the said Robert Sharpe on the northern side of the said road and supposed to contain about four acres with its appurtenances to have and to hold the said parcel of Land so described in the sd deed to the sd Abraham Holly & his heirs Reserving nevertheless to the said Thomas & his heirs owners of the house at monticello and as an appurtenance to the said house forever a right to take from the premises for his and their own use and purpose of every kind (but not to dispose of to others) as much limestone as they shall think proper for their own uses as aforesaid and at all times when they shall think proper which right shall be held and remain in them and their heirs fully and forever unliable to severance by metes and bounds and the said Thomas & his heirs the said parcel of Land with its appurtenances except as to the rights reserved as aforesaid to the said Abraham Holly & his heirs will forever warrant and defend In witness whereof the said Thomas hath hereto subscribed his name and affixed his seal on the day and year first above writtenSigned Sealed & delivered in presence ofTh JeffersonJohn WatsonThos J RandolphEdmund BaconIn Albemarle County Court Office the 23rd day of March 1821This Indenture was presented to me in said office and acknowledged by Thomas Jefferson part thereto and there upon admitted to record.TesteIra Garrett DC